DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 8 December 2020, claim 3 is amended.  Claims 1-4 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 8 December 2020, the rejections based on Tsuji are maintained.  The rejections under 35 USC 112 are obviated by amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0254385 A1 (hereinafter “Tsuji”), in view of Lampman, Compressibility and Compactibility of Metal Powders, ASM Handbook vol. 7 (1998), pp. 302-309 (hereinafter “Lampman”).
 Regarding claim 1, Tsuji teaches a method of making a magnetic material (see title, abstract, Summary of the Invention).  Tsuji teaches that the method involves mixing constituent powders to 
More specifically, Tsuji teaches examples of the process (see Examples 1, 2, and 3, and Table 1).  Tsuji teaches mixing an iron powder with an LaSi powder, then pulse sintering (spark plasma sintering) the resultant mixture (See Examples 1-3).  Tsuji teaches that sintering takes place at 1000 C for 10 minutes under vacuum (Example 1).
While Tsuji teaches that the heating and pressing takes place simultaneously in the examples, Tsuji teaches that the method may include pressing the material first before applying the heating (see [0035]).  This would meet the limitation of compressing and molding the powder mixture.  Tsuji teaches that the process is sintering under vacuum, and forms the NaZn13 structure (Example 1 and Table 1), meeting the “solid phase reaction” limitation.  
Tsuji does not teach any step of decreasing surface oxides of an iron powder.  Tsuji does not provide much detail about the iron powder. 
Lampman teaches that compressibility of powders provides the ability to generate higher mechanical properties (p. 302).  Lampman teaches that the compressibility is the ability of the powder to be pressed (p. 302).  Lampman teaches that the compressibility is affected by a number of factors including annealing of the powders (pp. 302-305).  Lampman teaches that it is “common” to anneal powders (p. 305, middle col).  Lampman teaches that this can achieve reduction of oxides, or other impurity (middle col).  Lampman teaches that in the case of iron or nickel powders, this can remove a surface oxide film from the powder (See middle col p 305).  
It would have been obvious to one of ordinary skill in the art at time of invention to have practiced the invention of Tsuji, and to have annealed the iron powder as taught by Lampman (p. 305), 
Regarding claim 4, Tsuji teaches an overlapping composition to what is claimed (see Summary of the Invention or claim 3).  The overlapping composition establishes a prima facie case of obviousness.  It would have been obvious to have selected a composition as claimed because Tsuji teaches the same utility over the whole range.  Applicant is directed to MPEP 2144.05.
Alternatively, Example 1 has a composition which falls within the claimed ranges, establishing a prima facie case of obviousness for the entire ranges.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0254385 A1 (hereinafter “Tsuji”), in view of Lampman, Compressibility and Compactibility of Metal Powders, ASM Handbook vol. 7 (1998), pp. 302-309 (hereinafter “Lampman”), further in view of Paul Johnson, "Furnace Atmospheres," ASM Handbook vol. 4 (1991), pp. 542-567 (hereinafter “Johnson”).
Regarding claim 2, Tsuji in view of Lampman is applied as stated above.  Lampman teache that annealing iron powder to reduce oxides is common (p. 305).  Lampman does not describe the particulars of the heat treatment process. 
Johnson teaches that the control of the furnace is important to achieve successful heat treatment (See p. 542).  Johnson teaches that hydrogen is a principal atmosphere, and that it reduces iron oxide to iron (p. 543).   Johnson describes control of hydrogen atmospheres (See pp. 561-562).  Johnson teaches that this atmosphere is commonly used to anneal metal powders (pp. 561-562).  Johnson teaches that electric furnaces are suitable for the heating of steel powders in hydrogen atmospheres (See p. 562).  
The combination of known elements in the art to achieve predictable results would have been obvious to the skilled artisan.  It would have been obvious based on Johnson to have placed the powder 
Johnson teaches that the hydrogen will explode if mixed with air (p. 562).  The removal of air from the furnace by a vacuum would have been obvious to the skilled artisan, the combination of known elements in the art to achieve predictable results would have been obvious.
Johnson teaches that the hydrogen gas serves to eliminate carbon, but not below temperature of about 705 C (see p. 543).  Lampman teaches that the annealing reduces residual carbon from the powder (p. 305).  It would have been obvious to one of ordinary skill in the art at time of invention to have selected an annealing temperature in the range claimed because Johnson  teaches carbon reduction is negligible below about 705 C (p. 543). 


Allowable Subject Matter
Claim 3 is allowed.
Tsuji is the closest prior art, and teaches to mix iron powder with other powders including La and Si to generate the NaZn13 structure (cited above).  Tsuji teaches pressing and sintering the powder mixture (cited above).  Tusji does not teach to melt electrolytic iron, degas, and form an ingot of iron, then to crush that ingot in order to generate the powder.  Tsuji does not particularly describe a method for powder synthesis.  However, the method of claim 3 including these steps is not fairly suggested in the prior art.  
Michael L. Marucci and James A. Catanese, “Production of Powder Metallurgy Carbon and Low-Alloy Steels” ASM Handbook vol. 7 (2015), pp. 311-321 (hereinafter “Marucci”) teaches electrolytic iron powder known in the art (pp. 317-319).  Marucci teaches that electrolytic powder is crushed from a deposit (p. 317).  Marucci does not teach that electrolytic iron material is instead melted and degassed 
When all of the evidence is considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  


Response to Arguments
Applicant's arguments filed 8 December 2020 have been fully considered but they are not persuasive.
Applicant argues that the specification demonstrates that the magnetic material produced by the claimed method has a greater occurrence of NaZn13 structure when compared with the material made by a process not including the reduction of surface oxides of the powder.  Applicant argues that these are unexpected results.  These arguments are not persuasive.  In this case, Tsuji decribes that the purpose of the invention is to improve the amount of NaZn13 phase present ([0012]).  To that end, Tsuji also teaches that results of 95% or more generation ratio of the desired phase are attainable by the skilled artisan (see [0060]-[0061]).   The results demonstrated by applicant are not considered unexpected based on the disclosure of Tsuji.  For this reason, the examples of applicant cannot be considered to demonstrate unexpected results over the prior art.  
When all of the evidence is considered as a whole, evidence of obviousness outweighs evidence of nonobviousness.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734